Citation Nr: 0022483	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-27 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran is competent for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1993 decision of the Denver, 
Colorado, RO which continued a previous finding that the 
veteran was not competent to handle the disbursement of 
funds.

In August 1995, the veteran notified the Denver RO that he 
had moved from Colorado to Pennsylvania and his claims file 
was subsequently transferred.


FINDING OF FACT

As a result of a service-connected schizophrenia, the veteran 
lacks the mental capacity to contract or to manage his own 
affairs, including the capacity to manage disbursement of 
funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA benefit purposes.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.353 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
is capable of managing his personal and financial affairs and 
therefore should be found competent.  It is also requested 
that the veteran be afforded the benefit of the doubt.

An incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage 
his or her own affairs, including the capacity to manage 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (1999).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (1999).  Determinations 
relative to incompetency are to be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id. Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  38 
C.F.R. § 3.353(d) (1999).

Initially, the Board notes that the veteran's service-
connected schizophrenia is evaluated as 100 percent 
disabling.  See RO decision entered in July 1982.

Next, the Board notes that, in a December 1993 statement from 
a VA field examiner, it was reported that the examiner was 
notified by a friend of the veteran that the veteran was one 
month behind on his house payments, his phone had been 
disconnected because of nonpayment, and the veteran was 
looking to purchase a luxury automobile.  When the examiner 
visited the veteran's home and asked him about his late house 
payment the veteran became very angry, loud, uncooperative, 
and threatening.  

The veteran testified at a personal hearing at the RO in 
March 1994.  He testified that he had owned his own home for 
several years, he had not had problems paying his mortgage, 
he had never declared bankruptcy, had never found himself 
without funds to buy food or shelter, owned two cars (a 
Mercedes and a Mercury) that he had been able to pay for in a 
timely way, and had no problems paying any of his bills.  He 
also reported that he had a credit card balance that he paid 
at least half of every month.  The veteran reported that, 
under his supervised direct payment, a VA employee reviewed 
his financial status once a year and unnecessarily told him 
what he should be doing with his money.  He also reported 
that he had always managed to keep a respectable balance in 
his bank account and could see no reason why others had to 
interfere with how he spent his money.  He reported that he 
had a college degree and a private pilot's license and should 
not be penalized because he liked to spend his money on 
travel.  The veteran also reported that he refused to stay on 
the psychiatric medications given to him by VA because of the 
side affects.  The only medication he took was Benadryl.  The 
last time he was seen at a VA medical center (VAMC) was in 
approximately 1992.

VA medical records, dated from December 1994 to July 1997, 
show the veteran's complaints, diagnoses, and/or treatment 
for his service-connected schizophrenia.  See VA 
hospitalization discharge summaries for December 1994, March 
1995 to April 1995, January 1995, and July 1997; VA treatment 
records dated in January 1997.  Generally, during the course 
of these hospitalizations, it was reported that the veteran 
had been hospitalized after going "AWOL" or "eloping" from 
another hospital.  He had stopped taking medication after 
leaving the hospital.  He was hospitalized because of 
increased auditory hallucinations, and he would typically end 
the hospitalization contrary to his physicians' advice.  Id.  
When hospitalized from March 1995 to April 1995, the 
veteran's Global Assessment of Functioning (GAF) scores were 
20 upon admission and 30 upon discharge and, when 
hospitalized in July 1997, his GAF score was 31 upon 
discharge.  Moreover, a January 1997 VA treatment record 
shows that the veteran was hospitalized because he heard 
voices that told him to hurt his mother.  It was also 
reported that his mother had obtained a restraining order.  
While admitted, the veteran denied hearing voices, suicidal 
or homicidal ideation, and no psychosis was noted, but his 
mood was hostile and threatening.

Tellingly, the December 1994 hospitalization discharge 
summary shows that the veteran was found incompetent to 
handle funds.  On the other hand, a January 1995 
hospitalization discharge summary and August 1995 VA intake 
evaluation show that the veteran was thought to be competent 
to handle funds.

Specifically, the December 1994 discharge summary, signed by 
a physician, shows that, upon admission, the veteran was 
mumbling and rambling, blood alcohol level was 0.09, urine 
was positive for marijuana, affect was labile, speech was 
mostly incoherent and rambling, thought processes were 
illogical, and insight and judgment were poor.  However, he 
was oriented times three, concentration was good, short-term 
memory was fair, he denied both suicidal and homicidal 
ideation, and he denied a history of violence.  While 
hospitalized, he was re-started on Lithium as well as given 
Haldol and Ativan with some significant improvements.  
Specifically, his psychotic symptoms resolved quickly with 
medication.  During most of his hospitalization he no longer 
experienced auditory hallucinations and, while he disappeared 
from the hospital while on a day pass, it was opined that he 
was not a danger to himself or others at that time.  GAF 
score was 30 upon admission and 50 upon discharge.  It was 
opined that the veteran was not competent to handle funds.

The January 1995 discharge summary, signed by a physician, 
shows that, after having a few drinks, the veteran came to 
the hospital to obtain rest because he was hearing voices.  
It was reported that the veteran had not been taking his 
medication for six months and was using drugs and alcohol 
during that time.  On admission, he was cooperative and his 
speech was coherent.  While hospitalized, his medication was 
re-started and he thereafter denied hearing voices, he had no 
evidence of a thought disorder, but periodically believed 
that the television made reference to him.  His mood was 
euthymic, he denied suicidal or homicidal ideation, and he 
was alert and oriented.  GAF was 50.  It was opined that he 
was competent to handle government funds.

The August 1995 VA intake evaluation, signed by a physician, 
shows that the veteran sought this referral because he wanted 
a statement that he was competent to handle his finances.  
The evaluation includes an abridged version of the veteran's 
medical history.  On examination, he was oriented in all 
three spheres, relaxed, had a jovial mood, thought process 
was only a little tangential, and judgment was fair.  
Moreover, the veteran was able to quite clearly explain 
financial matters to the examiner, including account for his 
monthly expenses and understand the technicalities of a 
mortgage.  It was opined that the veteran was competent to 
handle his own finances.

At a June 1995 field examination, the veteran reported that 
he received monthly treatment for his psychosis at VA and 
took Haldol.  The veteran lived with his mother since March 
1995.  On examination, the veteran was argumentative, 
stubborn, somewhat irrational, profane, and menacing.  The 
veteran was lucid and seemed to be well oriented.  The 
veteran prevented any rational discussion concerning his 
ability to handle funds because of outrageous behavior and 
comments.  Specifically, he refused to participate in the 
interview in a rational manner.  He continuously challenged 
the examiner's authority to ask any questions concerning his 
use of funds, assets, or intended future actions.  Whenever a 
question was posed to the veteran, he charged about the room 
searching for unrelated documents he could never find.  He 
deflected most questions by launching verbal attacks against 
VA and various other individuals and institutions.  The 
examiner was never able to direct the veteran's train of 
thought to the issue at hand.  The examiner opined that the 
veteran was attempting to intimidate him by the use of 
profanity and verbal attack against his mother and VA.  
However, the veteran made no direct threats against the field 
examiner.  It was recommended that the veteran's payments be 
continued under supervised direct payment and that a legal 
custodian be appointed if the veteran moved.

Thereafter, at a July 1996 VA examination, conducted by a 
physician, it was reported that the veteran was acutely 
psychotic and agitated at the time of the evaluation and 
consequently the examiner was unable to obtain a reliable 
history.  Nonetheless, it was reported that the veteran had 
been hospitalized for psychiatric problems on multiple 
occasions with the most recent hospitalization the previous 
March.  The veteran also reported a history of alcohol 
dependence.  Next, the veteran reported that he had wandered 
all over the country and returned to Philadelphia to live 
with his mother in April of 1995.  Since that time, he 
reported that his mother had complained that he had been 
irresponsible with his money.  Currently, he was not under 
psychiatric treatment.  The veteran denied having 
hallucinations or paranoid delusions.  He reported that his 
mood had been euthymic, and he denied signs and symptoms of a 
major depressive disorder, anxiety disorder, obsessive 
compulsive disorder, or post-traumatic stress disorder.  
However, the veteran presented for the examination as 
somewhat angry and agitated.  In fact, he had to be 
accompanied to the clinic by a security officer.  Moreover, 
while the veteran was able to calm down at first, his speech 
was loud, agitated, and threatening throughout the brief 
interview.  (The interview had to end after approximately 20 
minutes because of safety concerns.)

On examination, his mood was angry, his affect was agitated 
and suspicious, and thought process was markedly disorganized 
with multiple episodes of total thought derailment.  It was 
observed that the veteran drifted into incoherence on a 
number of occasions.  His thought content revealed marked 
paranoid delusions.  There were multiple examples of paranoid 
delusions throughout the interview.  His judgment and insight 
were very poor.  The veteran was also not fully cooperative 
with the mental status examination.  However, he denied 
auditory or visual hallucinations, showed no sign of 
responding to internal stimuli, had neither suicidal nor 
homicidal ideation, and was alert and oriented to all 
spheres.  GAF score was 21.

It was opined that the veteran had an acute inability to 
rationally think or to handle money.  It was therefore 
concluded that the veteran was not competent to receive funds 
because of his acute psychosis.  The examiner also opined 
that, based on the veteran's financial history, as told by 
the veteran, the veteran appeared to be somewhat 
irresponsible with his money.

In April 1997, the veteran's mother filed a statement with 
the RO in which she reported that the veteran was unable to 
handle his own affairs, misused his funds to buy drugs and 
alcohol, and failed to pay rent and utilities in a timely 
manner.

After a thorough review of the evidence of record, the Board 
concludes that the pertinent medical evidence demonstrates 
that the veteran is not competent to handle the disbursement 
of VA funds without limitation.  See 38 C.F.R. § 3.353(a) 
(1999).  The Board recognizes that the January 1995 
hospitalization discharge summary and August 1995 VA intake 
evaluation included findings of competency.  Importantly, 
however, the veteran has more recently undergone mental 
status evaluations by VA personnel who have specifically 
addressed the question of his competency to handle the 
disbursement of funds and concluded that the veteran was not 
competent.  Because these examinations were undertaken for 
the express purpose of determining the veteran's competency, 
the Board gives greater evidentiary weight to the findings of 
these examiners.

Specifically, the examiner who conducted the June 1995 field 
examination reported that the veteran was argumentative, 
stubborn, irrational, profane, menacing, and prevented any 
rational discussion concerning his ability to handle funds.  
Moreover, the examiner who conducted the July 1996 VA mental 
disorders examination reported that the veteran was acutely 
psychotic and agitated at the time of the evaluation.  His 
thought process was markedly disorganized with total thought 
derailment and it was opined that the veteran had ". . . an 
acute inability to rationally think or to handle money."  

The Board concludes that the pertinent medical evidence of 
record clearly demonstrates that the veteran is not competent 
to handle the disbursement of funds without limitation.  See 
38 C.F.R. § 3.353(a) (1999).  Despite the veteran's arguments 
to the contrary, the Board concludes that the most recent 
medical evidence clearly and convincingly favors a finding of 
mental incompetency for VA benefits purposes.


ORDER

A finding of competency for VA benefit purposes is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

